Title: To Thomas Jefferson from Abraham Bradley, Jr., 16 May 1807
From: Bradley, Abraham, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            May 16. 1807
                        
                        I have the honor to inclose several letters relative to the post road and its management from Athens to Fort
                            Stoddert, the letter from Col. Hawkins to Genl. Merriwether was intended as an exculpation of the charge of dilatoriness which has been made against Col. Hawkins.
                        It appeared of such importance to have a family at every 90 miles distance that I have directed our agent to
                            have it done if he has to be at the expense of packing corn from the
                            settlements for the family, taking care to provide small families. A man cannot travel more than 90 miles without rest and
                            there should be of course a rider at every such distance and a cabin and family are necessary when he rests. Until this is
                            done it will be impossible to carry the mail with regularity or expedition. 
                  I am very respectfully your obedt Servt
                        
                            Abraham Bradley Jun
                            
                        
                    